DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 09/16/2022.
Claims 1, 3-5, 7-11, 13-15, and 17-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 19 and dependent claims 3-5, 7-10, 13-15, 17-18, 20 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 2, 6, 12, 16 have been canceled.

Claim Objections

Claim 20 is objected to because of the following informalities:  
-- a predictor module -- should be -- a software predictor module -- in claim 20.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 6-7 recite “wherein the learner module is configured to train a plurality of AI models” and further in lines 8-9 recites “ a plurality of simulators for respectively training the AI models”. It is unclear if the learner module or the simulators or simulators with the learner module is used to train the AI models.

Claims 11 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13-15, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 11 recites non-transitory computer-readable medium (“CRM”) including executable instruction, which falls within the “manufacture” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One

Independent claim 11 recites the following steps:

[i]	instantiating an artificial intelligence ("Al") engine with one or more software AI-engine modules including an instructor module, and a learner module.
[ii]	wherein, upon execution of the instructor module by a first processor and learner module by a second processor of the one or more processors, the learner module trains a plurality of Al models in parallel on one or more AI target concepts specified by a user, and 
[iii] 	the instructor module coordinates with a plurality of simulators for respectively training the Al models on the one or more AI target concepts; and 
[iv]	instantiating a plurality of software learning agents respectively corresponding to the plurality of Al models, 
[v] 	instantiating an asynchronous round robin handler to schedule training requests from the instructor module and coordinate resource utilization of the one or more processors,
[vi]	wherein the software learning agents process the training requests from the instructor module on data from the simulators for training the Al models, 
[vii]	wherein the learner module first trains the Al models on a first batch of data pooled in a memory of the learner module with the first processor of the one or more processors based at least in part on determining at the asynchronous round robin handler that a size of the first batch of data meets or exceeds a threshold level, and 
[viii]	wherein the learner module subsequently trains the Al models on a second, different batch of data pooled in the learner module's memory with the second processor of the one or more processors based at least in part on determining at the asynchronous round robin handler that a size of the second, different batch of data meets or exceeds the threshold level.


The overall process described by steps [ii]-[v] and [vii]-[viii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[v] and [vii]-[viii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii], “upon execution of the instructor module by a first processor and a learner module, learner module trains a plurality of Al models in parallel on one or more concepts” describes training models upon execution by the instructor and learner module, which is an observation, evaluation, judgment. In step [iii], “coordinating the training the Al models on the one or more concepts” describes coordinating among simulators, which is a combination of observation, evaluation, judgement and opinion. In step [iv],  “instantiating a plurality of software learning agents respectively corresponding to the plurality of Al models” describes the instantiating component corresponding to the plurality of AI models, which is combination of observation, evaluation, judgement and opinion.  In step [V], “instantiating an asynchronous round robin handler to schedule training requests from the instructor module and coordinate resource utilization of the one or more processors” defines a handler to schedule requests and coordinate resource utilization, which is combination of observation, evaluation, judgement and opinion. In step [vii]-[viii], “wherein the learner module trains the Al models on a batch of data pooled in a memory of the learner module with the processor of the one or more processors based at least in part on determining at the asynchronous round robin handler that a size of the batch of data meets or exceeds a threshold level” describe comparing the size of the data with threshold and training models based on the comparison, which is combination of observation, evaluation, judgement and opinion. Thus, claim 11 recites a judicial exception.
Step 2A, Prong Two
Because claim 11 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 11 discussed above that recite the abstract concepts, claim 11 further recites “ “computing system”, “processors”. Claim 11 also recites the following step: [i]	instantiating an artificial intelligence ("Al") engine with one or more software AI-engine modules including an instructor module, and a learner module, [iv] instantiating a plurality of learning agents respectively corresponding to the plurality of Al models, [v] instantiating an asynchronous round robin handler, [vi] wherein the software learning agents process the training requests from the instructor module on data from the simulators for training the Al models.  Claim elements computer system and processors are generic computing components without any distinguishing limitations. Step [i] instantiating an artificial intelligence ("Al") engine with one or more software AI-engine modules including an instructor module, and a learner module (¶ 0028, ¶ 0033, ¶0042 figs. 1-4 ) is similar to idea of instantiating software engine with multiple components according to the broadest reasonable interpretation of the claim elements and can be considered as technological environment for implementing abstract idea. Similarly, methods performed by the AI engine can be broadly categorized as generic computing methods as recited in the independent claims. Thus, the AI engine and methods of the AI engine, under broadest reasonable interpretation, do not integrate the judicial exception into a practical application. Further, the additional limitations reciting [iv] instantiating a plurality of learning agents respectively corresponding to the plurality of Al models, [v] instantiating an asynchronous round robin handler are examples of various processes/server to instantiate one or more computing components and do not add any meaningful limitations to the abstract idea because these are merely providing the technological environment for implementing abstract idea. Therefore, additional claim elements  do not provide improvement to the existing art and therefore doesn’t integrate the abstract idea into practical application. Thus, claim 11 is directed to a judicial exception because claim 11 does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claim 11 is directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the computing system and processors the conventional or generalized function terms by which the computer components are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0051 ¶ 0055 ¶ 0151. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “AI engine” as an engine to train model using simulator ¶ 0005 ¶ 0028, which as recited in the claim could be generic computer performing generic computing methods of data processing under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of performing data processing and it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 11 is not directed to significantly more than a patent ineligible concept. 
Dependent claim 13 recites handler to stagger the steps of training cycle, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 14 recites agents to track dependencies among data from the plurality of simulators, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 15 is directed to checking data size for the batches meet or exceed a threshold, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 17 is directed to updating training parameters, executing different models, tracking progress of training and start/stop training are generic method performed routinely by generic computer and is either provide the technological environment for implementing the abstract idea and/or extra-solution activity that doesn’t make the claim patent eligible.
Thus, claims 11, 13-15, 17 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (US 2016/0078361 A1, hereafter Brueckner)  in view of Scheffler (US 2015/0339570 A1) and further in view of Rogers et al. (US 2012/0139930 A1, hereafter Rogers).

Brueckner and Scheffler was cited in the last office action.


As per claim 1, Brueckner teaches the invention substantially as claimed including an artificial intelligence ("Al") engine resident on one or more computer platforms including one or more processors ([0061] fig 1 machine learning services processors 162 ML algorithm implementations 166), the Al engine comprising (fig 1 166): 
one or more AI-engine software modules including an instructor module and a learner module ([0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 machine learning modules [0001] machine learning, artificial intelligence, algorithm, learn from empirical data ),
where the learner module is configured to train a plurality of Al models in parallel on one or more Al target concepts specified by a user ([0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data [0133] parallelized training of models [0055] models [0056] enable users to submit requests for related tasks, task for model training and predictions [0059] provide useful predictions for various input data sets), and 
where the instructor module is configured to coordinate with a plurality of simulators for respectively training the Al models on the one or more Al target concepts ([0054] control plane, collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS, and for administrative tasks not necessarily visible to external MLS clients [0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 [0090] MLS, support, recurring scheduling of related jobs, model, re-trained/re-executed for different input e.g. training and prediction iterations [0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data [0056] enable users to submit requests for related tasks, task for model training and predictions [0059] provide useful predictions for various input data sets);
a plurality of software learning agents respectively corresponding to the plurality of Al models, the software learning agents configured to process training requests from the instructor module on data from the plurality of simulators for training the Al models ([0056] MLS programming interfaces, enable, user, submit requests, model training, correspond to one or more operations/tasks on one or more instance of supported type, amount of data and/or nature of processing to be performed [0055]MLS programmatic interfaces, training models, models/predictors),  and 
an asynchronous round robin handler configured to schedule the training requests ([0056] MLS, interfaces, enable, user, submit, requests, related task, workflow, model training asynchronous approach, scheduling task [0156] model training, performed, iteratively, ) and coordinate resource utilization of the one or more processors ([0057] MLS, responsible, generating processing plan for each job, identifying the appropriate set of resources e.g. CPU/cores, storage/memory, asynchronous job scheduling [0060] determining resource capacity limit for the job [0099] respective quotas may be set for each of several different resource types—e.g., CPUs/cores, memory, disk, network bandwidth), 
wherein the learner module is further configured to ([0073] fig. 3 MLS control plane components 344 machine learning modules 390): Page 5 of 20Application No. 16/008,775 Application Filing Date: June 14, 2018 
Docket No. 800116F-US-CIPtrain the plurality of Al models on a first batch of data pooled in a memory of the learner module with a first processor of the one or more processors ([0062] workload distribution strategy, operations, distributed among one or more compute servers [0064] fig. 1 server pool 185 processors 162 [0094] batch mode, static set of data records [0095] fig. 8 MLS control plane, execution mode, batch mode, servers identified, run the model, type of output e.g. predictions desired, desired model quality targets, minimum input record group sizes to be used for online predictions [0090] MLS, scheduling, model, re-trained, input data set, training, r-run model M1), based at least in part on determining at the asynchronous round robin handler that a size of the first batch of data meets or exceeds a threshold level ([0095] model execution request, specify, minimum record group sizes to be used for online prediction, 100 predictions request per day expected on data set of a 1 million records [0056] MLS, interfaces, enable, user, submit, requests, related task, workflow, model training asynchronous approach, scheduling task  [0090] MLS, scheduling, model, re-trained, input data set, training, re-run model M1 whenever the next set of 1000000 new records becomes available from data sources DS1 [0099] verify that input data size is within the acceptable bounds fig. 17 1713), 

train the Al models on a second, different batch of data pooled in the learner module's memory with the first processor of the one or more processor based at least in part on determining at the asynchronous round robin handler that a size of the second, different batch of data meets or exceeds the threshold level ([0095] model execution request, specify, minimum record group sizes to be used for online prediction, 100 predictions request per day expected on data set of a 1 million records [0056] MLS, interfaces, enable, user, submit, requests, related task, workflow, model training asynchronous approach, scheduling task  [0090] MLS, scheduling, model, re-trained,, input data set, training, r-ren model M1 whenever the next set of 1000000 new records becomes available from data sources DS1 [0099] verify that input data size is within the acceptable bounds fig. 17 1713), and 
where any software implemented in the Al engine is stored in one or more machine-readable mediums in an executable format ([0228] servers, implements, components, machine learning service, computer accessible media, processors, memory), which can be executed by the one or more processors ([0228] processors) and the processing of training requests from the instructor module on data from the plurality of simulators for training the Al models improves a utilization of the instructor module and the first processor of the one or more processors, as applicable, than processing the training requests from a single simulator ([0130] machine learning input data, dividing data set into N subsets, parallel computing, performing multiple parallel training operations for a model [0133] parallelized training of models, overlapping subsets of input data set, train, model, parallel, duration, training operation, overlap, duration, another i.e. improvement due to overlap [0194] machine learning algorithm, job, scheduled, performed in parallel, reduce both the training time and execution time i.e. improve utilization).

Brueckner doesn’t specifically teach plurality of simulators, round robin handler.

Scheffler, however, teaches plurality of simulators (fig. 76 simulation system 7602 [0292] simulation system, neural computing system [0484] simulated environments, simulated actuators, ).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous art (Brueckner [abstract] Scheffler [0002]) of Brueckner with the teachings of Scheffler of simulated environments with multiple simulated actuators system to improve efficiency (Brueckner [0003] Scheffler [0167] ) and allow plurality of simulator to the method of Brueckner as in the instant invention.

Brueckner and Scheffler, in combination do not specifically teach round robin handler.

Rogers, however, teaches round robin handler configured to schedule requests ([0039] retrieves command, virtual devices, in round robin manner, send those commands to GPU).	

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous art (Brueckner [abstract] Scheffler [0002] Rogers [0003]) of Brueckner  and Scheffler with the teachings of Roger that retrieves and send the commands in the round-robin manner  to improve efficiency (Brueckner [0003] Scheffler [0167]  Rogers [0007]) and allow round robin handler configured to schedule request to the method of Brueckner and Scheffler as in the instant invention.
As per claim 3, Brueckner teaches wherein the asynchronous round robin handler ([0056] MLS learning workflow, training, asynchronous approach, scheduling, tasks) is further configured to stagger steps of a training cycle for each of the Al models using queues that desynchronize ([0056] machine learning workflow, asynchronous approach, scheduling tasks, additional tasks, without waiting for earlier submitted tasks to complete )
 i) simulator experience gatherings ([0065] feedback [0106] MLS, collect, ratings/rankings or other types of feedback), 
ii) prediction requests (fig 40 prediction phase predictions 5072), and 
iii) training requests as categorized by the software learning agents to allow data transformation to be handled in an asynchronous way (fig 40  training phase: unprocessed training data set 5002 initial data preparation conversion of categorical variables to numeric/Boolean, normalization 5710, learning iterations 5020 [0110] managed, asynchronously [0219] job, scheduled, asynchronously).  
Scheffler teaches remaining claim elements simulator (fig. 76 simulation system 7602).
Rogers teaches remaining claim elements of round robin handler configured to schedule requests ([0039] retrieves command, virtual devices, in round robin manner, send those commands to GPU).

As per claim 4, Brueckner teaches wherein the software learning agents are further configured to track dependencies of the data from the plurality of simulators for training the plurality of Al models ([0056] MLS programming interfaces, enable, user, submit requests, model training, correspond to one or more operations/tasks on one or more instance of supported type, amount of data and/or nature of processing to be performed [0055]MLS programmatic interfaces, training models, models/predictors, asynchronous approach, scheduling task, task dependent on the result of other tasks, MLS take care of ensuring that a given task is scheduled for execution only when its dependencies have been met [0057]), which causes keeping streams of the data from the plurality of simulators separated into simulator-specific streams (fig. 43 streaming data sources 5302A…N observation records OR1…N).  
Scheffler teaches remaining claim elements simulator (fig. 76 simulation system 7602).
As per claim 5, Brueckner teaches the asynchronous round robin handler is configured to check data batch sizes for batches of data pooled in the learner module's memory to ensure data batch sizes meet or exceed the threshold level before committing any of the one or more processors for training use for the Al models on any of the batches of data ([0056] MLS learning workflow, training, asynchronous approach, scheduling, tasks [0094] machine learning service, batch mode, set of static data record [0095] minimum input record group sizes to be used, in response, MLS generate plan for model execution, select the appropriate resources, data set of a 1 million records each [0090] MLS, scheduling, model, re-trained, input data set, training, re-run model M1 whenever the next set of 1000000 new records becomes available from data sources DS1 [0099] verify that input data size is within the acceptable bounds fig. 17 1713).  

Rogers teaches remaining claim elements of round robin handler configured to schedule requests ([0039] retrieves command, virtual devices, in round robin manner, send those commands to GPU).

As per claim 7, Brueckner teaches wherein the instructor module is further configured ([0054] control plane, collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS, and for administrative tasks not necessarily visible to external MLS clients [0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 [0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data) to update training parameters for each of the Al models ([0096]  entity, MLS, models, update attributes [0200] update parameter vector); 
to execute a training curriculum for each of the Al models ([0058] execute model [0188] model’s training phase, completed fig. 38 training phase 3820);
to track a training progress for each of the Al models ([0083] MLS, job monitoring, progress, requests [0106] keeping track, parameters, changed, training iterations); 
to start and stop the training for each of the Al modes ([0221] trainer, begin, learning iterations i.e. start training, [0168] job J1 begun [0169] job J1 completes  ); and 
to control the simulators including which one or more simulators of the plurality of simulators to pause ([0090] scheduled recurring operations [0094] batch mode, predictions, generated, groups, streaming data records as the records are received) until predictions from a software predictor module are sent for a corresponding Al model during the training ([0089] results, model executions, predictions, accuracy, stored [0090] model, retrained/re-executed, different input data sets, prediction iterations).  

Scheffler teaches remaining claim elements of control the simulators ([0583] monitoring, input/control, simulation system).


As per claim 10, Brueckner teaches wherein the one or more computing platforms are located on premises of an organization such that ([0071] availability containers, physical premises) 
i) the one or more computing platforms are configurable for one or more users in the organization with at least administrative rights over the one or more computing platforms ([0053] expert users, customize parameters or settings, machine learning tasks [0059] different, permissions, aliases, granted, developers than to the users); 
ii) the one or more users of the organization are able to physically access the one or more computing platforms ([0071] physical premises [0056] programming interfaces, enable users to submit respective requests for several related tasks); and 
iii) the hardware components of the one or more computing platforms are connected to each other through a Local Area Network ("LAN") ([0054] provider network, data centers, i.e. LAN), and the LAN 71 033599-0008PD is configurable such that the one or more users in the organization have a right to control an operation of the LAN ([0097]  permissions, granted, client, authorized, requested operations [0054] provider network, data centers, i.e. LAN [0227] expert user, operations, enhanced security, required). 
 
Claim 11 recites a computing system including one or more processors configured to execute instructions that, when executed, cause the computing system to perform the elements similar to claim 1. Therefore, it is rejected for the same rational.

Claim 13 recites the computing system for elements of claim 3. Therefore, it is rejected for the same rational.

Claim 14 recites the computing system for elements of claim 4. Therefore, it is rejected for the same rational.

Claim 15 recites the computing system for elements of claim 5. Therefore, it is rejected for the same rational.

Claim 17 recites the computing system for elements of claim 7. Therefore, it is rejected for the same rational.


As per claim 19, Brueckner teaches the invention substantially as claimed including an artificial intelligence ("Al") engine resident on one or more computer platforms ([0061] fig 1 machine learning services processors 162), the AI engine comprising (fig. 1 166): 
one or more Al-engine software modules including an instructor module ([0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344), and a learner module ([0001] machine learning, artificial intelligence, algorithm, learn from empirical data [0003] machine learning algorithm, empirical data, used, training, models [0073] learning modules), wherein the learner module, upon execution of the learner module by the one or more processors, is configured to train an Al model ([0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data [0133] parallelized training of models), 
wherein the instructor module, upon execution of the instructor module by the one or more processors, is configured to coordinate with two or more simulations to train the Al model on one or more AI target concepts on this same Al engine in parallel ([0054] control plane, collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS, and for administrative tasks not necessarily visible to external MLS clients [0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 [0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data), the one or more AI target concepts specified by a user ([0056] enable users to submit requests for related tasks, task for model training and predictions [0059] provide useful predictions for various input data sets); 
an asynchronous round robin handler including an asynchronous training thread ([0056] MLS programmatic interfaces, model training, asynchronous approach, scheduling task) configured to coordinate resource utilization of the one or more processors running instances of the learning module  ([0057] MLS, responsible, generating processing plan for each job, identifying the appropriate set of resources e.g. CPU/cores, storage/memory, asynchronous job scheduling [0060] determining resource capacity limit for the job [0099] respective quotas may be set for each of several different resource types—e.g., CPUs/cores, memory, disk, network bandwidth [0003] machine learning algorithm, empirical data, used, training, models [0073] learning modules) and the instruction module across multiple simulations occurring in parallel based on least in part on a size of a data batch pooled in a memory of the learner module ([0095] model execution request, specify, minimum record group sizes to be used, 100 predictions request per day expected on data set of a 1 million records [0056] MLS, interfaces, enable, user, submit, requests, related task, workflow, model training asynchronous approach, scheduling task  [0090] MLS, scheduling, model, re-trained, input data set, training, re-run model M1 whenever the next set of 1000000 new records becomes available from data sources DS1 [0099] verify that input data size is within the acceptable bounds fig. 17 1713); and 

an instruction classifier/learning agent configured to group instructions from two or more simulations for training the Al model (fig 30 models M1…MN i.e. models on server sets SS1…SSN i.e. agents training jobs J1…JN i.e. group of instructions ), 
execute a first group of instructions set by the instruction classifier/learning agent on a first processor, as applicable ([00167] fig. 30 scheduling, training and evaluation jobs, data sources 3002A training jobs J1 model M1, server set SS1 ), 
execute a second group of instructions set by the instruction classifier/learning agent on the first processor ([00167] fig. 30 scheduling, training and evaluation jobs, data sources 3002A training jobs J2 model M2, server set SS2 ), and 
where any software implemented in the Al engine is stored in one or more machine-readable mediums in an executable format ([0228] servers, implements, components, machine learning service, computer accessible media, processors, memory), which can be executed by the one or more processors and the grouping of instructions from two or more simulations for training the Al model improves a utilization of the74 033599-0008PD instructor module and the first processor of the one or more processors than processing the training requests from a single simulation ( [0133] parallelized training of models, overlapping subsets of input data set, train, model, parallel, duration, training operation, overlap, duration, another i.e. improvement due to overlap [0194] machine learning algorithm, job, scheduled, performed in parallel, reduce both the training time and execution time i.e. improve utilization fig. 30 training jobs J1…JN respective server sets SS1…SSN model M1…MN).  
Brueckner doesn’t specifically teach plurality of simulators, round robin handler.
Scheffler, however, teaches plurality of simulators (fig. 76 simulation system 7602 [0292] simulation system, neural computing system [0484] simulated environments, simulated actuators, ).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous art (Brueckner [abstract] Scheffler [0002]) of Brueckner with the teachings of Scheffler of simulated environments with multiple simulated actuators system to improve efficiency (Brueckner [0003] Scheffler [0167] ) and allow plurality of simulator to the method of Brueckner as in the instant invention.
Brueckner and Scheffler, in combination do not specifically teach round robin handler.
Rogers, however, teaches round robin handler configured to schedule requests ([0039] retrieves command, virtual devices, in round robin manner, send those commands to GPU).	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous art (Brueckner [abstract] Scheffler [0002] Rogers [0003]) of Brueckner  and Scheffler with the teachings of Roger that retrieves and send the commands in the round-robin manner  to improve efficiency (Brueckner [0003] Scheffler [0167]  Rogers [0007]) and allow round robin handler configured to schedule request to the method of Brueckner and Scheffler as in the instant invention.

As per claim 20, Brueckner teaches wherein the asynchronous round robin handler ([0056] MLS programmatic interfaces, model training, asynchronous approach, scheduling task)  is further configured to stagger steps of a training cycle for each of the two or more simulations utilizing the resources of the first processor ([0056]  machine learning workflow, asynchronous approach, scheduling tasks, additional tasks, client may submit task, dependent on the output of earlier submitted task, ensuring that a given task is scheduled for execution only when its dependencies have been met [fig. 40 training phase [0110] managed asynchronously), the steps including 
step 1) obtaining batches of training data (fig. 1 extraction and cleansing of input data records 114), 
step 2) utilizing the instructor module ([0061] fig. 1 request handler 180 accepts job and insert into the job queue 142 112 [0062] scheduling of jobs, asynchronously [0054] control plane, implementing machine learning functionality fig. 2 230A-262-272), and 
at least one of step 
3a) utilizing a predictor module to make predications based off the current training data ([0055] models, predictors, predictions or evaluations [0059] provide predictions for various input data sets), and 
step 3b) utilizing the learner module to conduct a training iteration, to maximize the utilization rate of the first one or more processors ([0056] MLS, interfaces, enable, user, submit, requests, related task, workflow, model training asynchronous approach, scheduling task [0156] model training, performed, iteratively [0073] learning modules).

Scheffler teaches remaining claim elements of simulations (fig. 76 simulation system 7602 [0292] simulation system, neural computing system [0484] simulated environments, simulated actuators).

Rogers teaches remaining claim elements of round robin handler configured to schedule requests ([0039] retrieves command, virtual devices, in round robin manner, send those commands to GPU).

Allowable Subject Matter

Claims 8, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
The previous claim objections have been withdrawn.
The previous objections to the specification have been withdrawn.
The previous drawing objections have been withdrawn.
The previous objections under 35 U.S.C. 112 (b) have been withdrawn. However, some new objections have been made.
The previous interpretations under 35 U.S.C. 112 (f) have been withdrawn.

Applicant's arguments filed on 09/16/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 09/16/2022, Applicant argues the following:
35 USC 101
Applicant respectfully submits that claim 11 recites similar subject matter to claim 1, which is not rejected under 35 U.S.C. 101.
Such operations include instantiating software modules, software learning agents, and coordinating resource utilization of the one or more processors via an asynchronous round robin handler. Applicant respectfully submits that these operations are specific to the realm of computer technology and thus cannot be performed in the human mind.
Furthermore, even if claim 11 is held to be directed to a judicial exception for the sake of argument, the judicial exception would be integrated into a practical application, as the recited steps improve the functioning of a computer by improving the ability of the computer to train an artificial intelligence (AI) engine.
35 USC 103
Training occurs based at least in part on determining at an asynchronous round robin handler that respective sizes of the first and second batches of data meet or exceed a threshold level.  This is not taught by Brueckner.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:

With respect to point a): Examiner respectfully indicate that claims 1 and 19 clearly recite claim elements that provide improvements and therefore integrate the abstract idea into practical application to overcome 35 U.S.C. 101 issues. Claim 11 lacks such claim elements or showing in the specification associated with claim elements of claim 11 that improve the technology or technical field.
With respect to point b): Examiner respectfully indicates that the instantiating different software components to carry out the claim elements at high level of generality may be considered as launching software components that provides the technological environment to implement abstract idea and doesn’t necessary contribute to specific improvement and may not make the abstract idea patentable. 
With respect to point c): Applicant argues that the claim elements improve the functioning of a computer by improving the ability of the computer to train an artificial intelligence (AI) engine. As such, examiner respectfully indicate that general ability of the computer to training artificial intelligence engine is well-known in the art. Applicant is requested to specifically recite the improvement steps in the claim or provide association of improvement described in the specification to the claim steps to overcome the 35 U.S.C. 101 rejections.
With respect to point 31d.) Applicant’s argument is moot in view of new grounds of rejections.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krebs (US 2007/0101331 A1) teaches batch processing for wizards.
Peralta et al. (US 2007/0168328 A1) teaches intelligent space tube optimizer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195